J-S71007-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
             v.                          :
                                         :
                                         :
JOHN FRENCH III                          :
                                         :
                   Appellant             :   No. 170 EDA 2017

          Appeal from the Judgment of Sentence December 9, 2016
               In the Court of Common Pleas of Bucks County
            Criminal Division at No(s): CP-09-CR-0002031-2013
                                        CP-09-CR-0002247-2016
                                        CP-09-CR-0008036-2012


BEFORE:    PANELLA, J., STABILE, J., and PLATT*, J.

JUDGMENT ORDER BY PANELLA, J.                       FILED MARCH 06, 2018

      Appellant, John French III, challenges the discretionary aspects of the

sentence imposed after he was found to have violated his parole and

probation when he pled guilty to simple assault. All of the relevant

convictions arise from the combination of French’s narcotics addictions and

the mother of his children, who was the victim in each of the crimes. Due to

the persistent theme of violence against the victim in all of these crimes, the

court sentenced French outside of the sentencing guidelines for his simple

assault conviction to the statutory maximum sentence of one to two years’

imprisonment. For violating his probation and parole on the previous

sentences, the court sentenced French to an additional 8 to 24 months’

imprisonment, for an aggregate sentence of 20 to 48 months.


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S71007-17


     French did not file a post-sentence motion, instead choosing to file the

instant appeal. His sole issue on appeal is that the court abused its

discretion in imposing sentence. French concedes this is a challenge to the

discretionary aspects of his sentence. See Appellant’s Brief, at 13. “[I]ssues

challenging the discretionary aspects of a sentence must be raised in a post-

sentence motion or by presenting the claim to the trial court during the

sentencing proceedings. Absent such efforts, an objection to a discretionary

aspect of a sentence is waived.” Commonwealth v. Shugars, 895 A.2d
1270, 1273-1274 (Pa. Super. 2006) (citation omitted).

     French failed to present this claim at sentencing and failed to file a

post-sentence motion. Accordingly, we find this claim waived.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/6/18




                                    -2-